— Appeal from an order of the Supreme Court, Oneida County (Joseph E. Fahey, *1049A.J.), entered March 16, 2012 in a proceeding pursuant to Mental Hygiene Law article 10. The order, among other things, continued petitioner’s commitment to a secure treatment facility.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner appeals from an order determining, inter alia, that he is a dangerous sex offender requiring continued confinement in a secure treatment facility pursuant to Mental Hygiene Law article 10. We dismiss the appeal as moot because a subsequent order has been entered that continues petitioner’s confinement for another year (see Matter of State of New York v Grant, 71 AD3d 1502, 1503 [2010]; see also Matter of Robles v Evans, 100 AD3d 1455, 1455 [2012]). Present — Scudder, P.J., Smith, Centra and Lindley, JJ.